Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 7/28/2022, wherein claims 13,14,16,17,19,20,35, 37-49 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13,14,20,35,37-39,48 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (U.S. 20130136892) in view of Berr (U.S. Patent No. 725821).
Regarding claim 13, Ozawa teaches an insulating garment (1)(figs. 1,2)(para. 59), the garment including: an inner layer (2b); an outer layer (2a); a first coupling line (6); a second coupling line ( C, see annotated fig. below); and an insulating layer (8) disposed intermediate the inner layer (2b) and the outer layer (2a)(fig. 2), the insulating layer consisting: a first bundle structure (8 in A, see annotated fig. below); a second bundle structure (8 in B, see annotated fig. below) (paras. 45,46); and a plurality of other bundle structures (8 in H,H1), wherein each of the first and the second bundle structures comprises a plurality of yarn strands(para. 31)(para. 49)(fig. 2), each yarn strand includes a core yarn (42)(fig. 10) and a plurality of at least one of tendrils and spirals (41) around the core yarn (42)(para. 58), wherein the first bundle structure is disposed laterally adjacent the second bundle structure (fig. 1),  wherein the first bundle structure, the second bundle structure, and the plurality of other bundle structures are disposed intermediate the inner layer and the outer layer (fig. 2) wherein each of the plurality of other bundle structures has a plurality of yarn strands (para. 31)(para. 49)(fig. 2), each yarn strand of the other bundle structures including a core yarn (42) having a plurality of at least one of tendrils and spirals (41) around the core yarn (42) of each of the plurality of other bundle structures (para. 58), the tendrils and the spirals provide loft and insulation (polyester, nylon and polypropylene are considered to be materials that provide insulation) (paras. 32,41,49), and each of the first bundle structure, the second bundle structure, and the plurality of other bundle structures has a respective longitudinal axis (D,E, longitudinal axes of H,H1 respectively),  wherein the respective longitudinal axis of each of the first bundle structure, the second bundle structure, and the plurality of other bundle structures is spatially discontiguous in at least two dimensions relative to each respective longitudinal axis of each other one of the first bundle structure, the second bundle structure, and the plurality of other bundle structures (bundle structures are not overlapping, fig. 1), wherein the first and the second coupling lines are each transverse to each respective longitudinal axis of each of the first bundle structure, the second bundle structure, and the plurality of other bundle structures (fig. 1), each of the first and second coupling lines securing the first and second bundle structures (fig. 2), wherein the first and the second coupling lines are separated by a predetermined distance (figs. 1,2) with each of the first bundle structure, the second bundle structure, and the plurality of other bundle structures held side by side by the coupling lines (figs. 1,2), and teaches that not all of the seam (quilt) lines 4, 5, 6, 7a-7c are essential, but they can be omitted suitably (para. 46); but doesn’t  specifically teach the first and second bundle structures not being completely isolated one from the other such that the at least one of the tendrils and the spirals of both of the first and second the bundle structures at least partially fill the space between the plurality of yarn strands of the first and second bundle structures, wherein no coupling secures the inner layer to the outer layer between the first and second coupling lines such that there is no isolation between the first bundle structure and the second bundle structure between the first and second coupling lines.
Berr teaches a similar invention (fig. 1) wherein bundle structures (2) are disposed between an outer layer and an inner layer (A,A’) and coupling lines (stitches 3) to hold the bundle structures in place extend only in one direction (horizontally, fig. 1) in order to save time in manufacturing (pg. 1, lines 50-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the insulating garment of Ozawa without 7a-7c of Ozawa such that the first and second bundle structures are not being completely isolated one from the other, wherein no coupling secures the inner layer to the outer layer between the first and second coupling lines such that there is no isolation between the first bundle structure and the second bundle structure between the first and second coupling lines in view of Berr in order to save time in manufacturing (pg. 1, lines 50-55 of Berr). The at least one of the tendrils and the spirals of both of the first and second the bundle structure of the Ozawa/Berr combined reference would  at least partially fill the space between the plurality of yarn strands of the first and second bundle structures because there is no structure separating the two bundle structures.

    PNG
    media_image1.png
    621
    757
    media_image1.png
    Greyscale

Regarding claim 14, the Ozawa/Berr combined reference the first bundle structure (8 in A) is received by a first bundle channel (space between 2a,2b at A), such that the longitudinal axis of the first bundle structure is substantially parallel with a first bundle channel longitudinal axis (figs. 1,2)(para. 48).
Regarding claim 20, the Ozawa/Berr combined reference further teaches a plurality of bundle channels (space between 2a,2b at A, space between 2a,2b at B) is configured and arranged to at least partially stabilize a distribution of a plurality of bundle structures (8 in A, 8 in B, 8 in H,H1), which include the first and the second bundle structures (8 in A, 8 in B), received by the plurality of bundle channels (space between 2a,2b at A, space between 2a,2b at B) prior to securing the first and the second coupling lines (paras 45,46)(fig. 2 shows stitching extending over 8, therefore the first and the second bundle structures  were received by the plurality of bundle channels prior to securing the first and the second coupling lines. Furthermore, It is noted that “the first and the second bundle structures received by the plurality of bundle channels prior to securing the first and the second coupling lines” recites a product-by-process limitation. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Patentability shall not be given for the process by which the claimed product was made. the Ozawa/Berr combined reference discloses the structural limitations as claimed above.
Regarding claim 35, the Ozawa/Berr combined reference further teaches the first and second coupling lines (6 and C) are quilting stitch lines (para. 46).
Regarding claim 37, the Ozawa/Berr combined reference further teaches the inner layer and outer layer each have a top edge (G, see annotated fig.), bottom edge (F, see annotated fig.), left edge (I, see annotated fig.) , and right edge (J, see annotated fig.); a plurality of coupling lines (C, 6, coupling line adjacent F)(figs. 1,2) (para. 46)secure the inner layer and outer layer to one another and extend between the left edge and the right edge (figs. 1,2), each coupling line of the plurality of coupling lines extending across each core yarn of the plurality of yarn strands of the first and second bundle structures (figs. 1,2, para. 46); and wherein no coupling secures the inner layer to the outer layer between adjacent coupling lines of the plurality of coupling lines such that there is no isolation between the first bundle structure and the second bundle structure between any of the coupling lines of the plurality of coupling lines (as modified by Berr per claim 13).
Regarding claim 38, the Ozawa/Berr combined reference shows effect yarn (11,31,41) having a length greater than a separation between one yarn strand and another (fig. 2) but doesn’t specifically teach the at least one of the tendrils and the spirals have a length that is greater than a separation between the first bundle structure and the second bundle structure.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the at least one of the tendrils and the spirals of the Ozawa/Berr combined reference have a length that is greater than a separation between the first bundle structure and the second bundle structure in view of Ozawa in order to avoid cold spots and provide even insulation and padding.
Regarding claim 39, the Ozawa/Berr combined reference shows effect yarn (11,31,41) extending completely across a separation between one yarn strand and another (fig. 2) but doesn’t specifically teach the at least one of the tendrils and the spirals extend completely across a separation between the first bundle structure and the second bundle structure.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the at least one of the tendrils and the spirals extend completely across a separation between the first bundle structure and the second bundle structure in view of Ozawa in order to avoid cold spots and provide even insulation and padding.
Regarding claim 48, the Ozawa/Berr combined reference teaches the first and the second coupling lines (6 and C) are disposed at approximately 90 degrees to each respective longitudinal axis (D,E, longitudinal axes of H,H1 respectively) of each of the first bundle structure, the second bundle structure, and the plurality of other bundle structures (see annotated fig. above).
Regarding claim 49, the Ozawa/Berr combined reference teaches the first and the second coupling lines (6 and C) are orthogonal to each respective longitudinal axis (D,E, longitudinal axes of H,H1 respectively) of each of the first bundle structure, the second bundle structure, and the plurality of other bundle structures (see annotated fig. above).

 Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (U.S. 20130136892) in view of Berr (U.S. Patent No. 725821) and further in view of Reuben (U.S. Patent No. 5799600).

Regarding claim 16, the Ozawa/Berr combined reference doesn’t specifically teach the predetermined distance is between 2 and 4 inches.
Reuben teaches a similar invention (10)(figs. 1 and 2) wherein quilt stitching lines spaced apart 3-7 inches (col. 3, lines 23-40)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the predetermined distance of the Ozawa/Berr combined reference between 2 and 4 inches in order to appropriately secure the fill material to avoid unwanted shifting and to provide for varying quilt pattern size and quality of fill (col. 3, lines 23-40 of Reuben). Furthermore, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).
Allowable Subject Matter
Claims 19 and 40-47 are allowed. 
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Berr teaches that a single direction of stitches cannot be used with substantially parallel fiber wads 8 of Ozawa  because the fiber wads of Ozawa would move around and lock or become matted together thus losing their insulating properties per Berr lines 45-47, thereby rendering Ozawa unsuitable for its intended use, the examiner contends that while Berr provides that the strands in Berr do not lock or become matted together, and that providing a broad sheet of batting and stitching or tacking a covering thereto could result in forming a solid mat, there is nothing in Berr to suggest that parallel bundles secured by transverse coupling lines would lead to matting. The parallel bundles would be held in place by the transverse coupling lines and therefore would not lead to matting. Therefore, the examiner does not find that modifying Ozawa in view of Berr renders Ozawa unsuitable for its intended use.
Regarding applicant’s argument that it is contrary to conventional wisdom to combine Ozawa and Berr because Berr teaches multiple layers of diagonal strands are necessary for single direction stitching to provide sufficient stabilization and therefore the references teach away from claim 13, the examiner contends that while Berr prefers the diagonal strand arrangement as opposed to a sheet of batting, Berr does not disparage providing transverse coupling lines to secure parallel bundles and rather provides that stitching in only one direction provides saving in time and manufacture which would provide a benefit to Ozawa. The examiner additionally notes that Ozawa is the primary reference and the examiner does not find any teaching in Ozawa that would teach away from combination with Berr especially because Ozawa teaches that not all of the seam (quilt) lines 4, 5, 6, 7a-7c are essential, but they can be omitted suitably (para. 46).
Regarding applicant’s argument per claims 14 and 20 that The Ozawa/Berr combined reference of claim 13 eliminates stitch lines 7 and therefore there wouldn’t be a first bundle channel as claimed in claim 14 or a plurality of bundle channels per claim 20, the examiner contends that the first bundle channel is the space between 2A and 2B at A (see also fig. 2) and the plurality of bundle channels are the space between 2a,2b at A,  and the space between 2a,2b at B. Therefore, the examiner doesn’t rely on stitch lines 7. Channel is a broad term that can mean a route through which anything passes or progresses, or a course into which something may be directed (dictionary.com). The examiner notes that applicant’s channels do not have stitching defining the whole length of the channels (figs. 3C,4).
Regarding applicant’s argument that claim 20 is not product by process and instead recites a function that the structure of the channel is configured to perform and thus recites structural limitation absent from the combined reference, the examiner contends that claim 20 recites a functionality of the bundle channels (“configured and arranged to at least partially stabilize a distribution of a plurality of bundle structures”), and recites product process (the bundle structures “received by the plurality of bundle channels prior to securing the first and the second coupling lines”).The examiner does not find that the claim necessarily requires the bundle channels to at least partially stabilize a distribution of a plurality of bundle structures prior to securing the first and second coupling lines. Nevertheless, if the claim were read in this way, the whole claim would be product by process.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” (MPEP 2113). The bundle channels would at least partially stabilize a distribution of bundle structures (before and/or after securing first and second coupling lines) due to the bundles filling the ticking (2a,2b) with 2a,2b overlying and underlying the bundles as described in para. 46 and shown in fig. 2. There is also stitching at 5 that secures the bundles separate from first and second coupling lines. Fig. 2 shows stitching extending over 8, therefore the first and the second bundle structures  were received by the plurality of bundle channels prior to securing the first and the second coupling lines.
If there is particular structure the applicant is trying to imply with the product by process/ functional limitations, this structure should be claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732